 



EXHIBIT 10.16
First Amendment
To The
Employment Agreement
By and Between
Commemorative Brands, Inc.
And
Norm Smith
     This Agreement amends the agreement between Commemorative Brands, Inc. (the
“Company”) and Norm Smith (the “Executive”) captioned Employment Agreement dates
as of January 14, 2000, and as amendment in effect on the date immediately prior
to the effective date hereof (the “Employment Agreement”). All capitalized terms
used in this Agreement shall have the meaning ascribed to them in the Employment
Agreement, unless expressly provided herein.
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

  1.   The parties hereto agree that the Executive shall not be bound by the
provisions of Section 6.13 of the Agreement and Plan of Merger dated as of
December 24, 2003 by and among American Achievement Corporation (“AAC”) AAC
Holding Corp, AAC Acquisition Corp. and the stockholders of AAC party hereto;
provided that this Section 1 shall in no way affect the obligations of the
Executive under the Employment Agreement.     2.   Except as expressly modified
herein, the Employment Agreement, and all of its terms and provisions, shall
remain unchanged and in full force and effect. This Agreement may be executed in
two or more counterparts, each of which shall constitute the same instrument.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     Intending to be legally bound, the parties have signed this Agreement, to
take effect on the date on which it is signed by the second of the parties.

          The Executive:
      /s/ Norman C. Smith             Date: 4-5-04        The Company:

American Achievement Corporation
      By:   /s/ Mac LaFollette         Mac LaFollette        Title:  Director   
    Date:  4/9/04        Acknowledged and agreed with respect to Section 1

AAC Holding Corp.
      By:   /s/ Richard C. Dresdale         Richard C. Dresdale        Title: 
President        Date:  4/12/04       

 